Citation Nr: 0810963	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-23 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1952 to December 1953 and received a dishonorable 
discharge; he served from December 1954 to December 1957 with 
an honorable discharge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1. All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record demonstrates that the veteran's 
claimed right knee disorder is not a result of any 
established event, injury, or disease during honorable active 
service.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
honorable active service, nor may service incurrence of 
arthritis be presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in March 2004.  That letter notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in August 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

In May 2004, National Personnel Records Center (NPRC), 
informed VA that the veteran's service records from his 
period of active duty service were fire-related, presumably 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  In such cases, there is a heightened 
obligation to assist the claimant in the development of his 
case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The 
heightened duty to assist includes the obligation to search 
for alternative medical records.  See Moore v. Derwinski, 1 
Vet. App. 401 (1991).  In May 2004, VA notified the veteran 
that his records were not available, and informed him of ways 
in which he could assist VA in reconstructing the records.  
The veteran was informed that he could submit copies of 
statements from medical personnel who treated him during 
service; statements from people who served with the veteran 
who had personal knowledge of his illness or injury; state or 
local accident and police reports; employment physical 
examinations; medical evidence from hospitals, clinics, and 
private physicians; letters written during service; 
photographs taken during service; pharmacy prescription 
records; and insurance examination records.  The veteran did 
not respond to the May 2004 correspondence.

The Board notes that the veteran has not been afforded a VA 
examination in connection with his claim.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the Board is of the opinion that such an 
examination is not required.  See 38 C.F.R. § 3.159(c)(4)(i).  
Here, there is no evidence beyond the veteran's own 
unsupported contentions that he suffered an injury to his 
right knee during honorable active service.  While current VA 
treatment records include examination findings with a clear 
statement that the veteran has joint pain, there is no 
indication that the veteran's reported right knee pain is 
associated with his honorable active service.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination. 

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

Evidence which may be considered in rebuttal of service 
incurrence of a disease will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease.  The expression 
"affirmative evidence to the contrary'' will not be taken to 
require a conclusive showing, but such showing as would, in 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that the disease was 
not incurred in service.  38 C.F.R. § 3.307(d)(1) (2007)

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background and Analysis

In this case, the claimant received an undesirable discharge 
after his first period of service.  In a September 1954 
decision, a VA adjudicator found that the veteran was 
discharged because of willful and persistent misconduct and 
held that he was discharged under dishonorable conditions.  
For service connection purposes, the term "veteran" means a 
person who served in the active military, naval, or air 
service and who was discharged or released there from under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  As the claimant has been found to have been 
discharged under dishonorable conditions from his first 
period of service, the Board cannot consider entitlement to 
service connection based on events that occurred during the 
veteran's service from September 1952 to December 1953, as 
the claimant is not considered to be a veteran for that time 
period.

For the period of the veteran's honorable active service from 
December 1954 through December 1957, service treatment 
records only include a December 1957 separation exam.  The 
exam report indicated that the veteran had normal lower 
extremities.  A scar was noted to exist on an unspecified 
knee.

During a VA outpatient visit in November 2000, the veteran 
stated that he had a laceration of his right knee at age 
nine.  He also reported that he had no injuries or 
hospitalizations during his military time.

A VA treatment note from September 2003 stated by way of 
history that the veteran had arthritis in his right knee 
secondary to old trauma.  In a March 2004 statement, the 
veteran said that he injured his right knee in 1956.  He 
reported an accident where he fell off a pole and landed on 
his knee.  He said that his knee was examined at the local 
hospital, and the knee was wrapped up.  He also stated that 
he had not had any treatment for his knee since he left 
active duty.  He indicated that his knee made a grinding and 
clicking noise when he walked.

In September 2004 the veteran complained of pain in his right 
knee to a VA physician's assistant.  The veteran wrote in a 
September 2004 letter that while he was working in the line 
of duty, a moose violently shook the pole he was working on, 
and he fell approximately 20 feet.  He said he landed on his 
knees.  He stated that the incident was not documented in his 
medical records because he did not complain and did not 
realize that any further damage had taken place.  He said 
that he began experiencing pain in his right knee 
approximately 15 years previously.

A VA outpatient record from October 2004 indicated that films 
revealed mild to moderate arthritis in both of the veteran's 
knees.  The veteran reported that his knee pain began 50 
years previously.  The examiner noted a minimal amount of 
crepitus when the veteran's knees were extended and flexed 
repeatedly.  A diagnosis of mild to moderate degenerative 
joint disease, bilateral knees, was given.  VA treatment 
records from 2004 through May 2006 reveal ongoing treatment 
for right knee pain with no laxitude, instability, or 
effusion.

Based on the evidence of record, the Board finds that the 
veteran's claimed right knee disorder is not a result of any 
established event, injury, or disease during honorable active 
service.  The veteran's separation physical is negative for 
any treatment of a right knee disorder.  The first complaints 
of a right knee disorder apparent in the evidence of record 
are from 2003-46 years after the veteran left active duty.  
The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
may be considered evidence against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Without 
competent evidence of an in-service disorder or a competent 
record of continuity of symptomatology exhibited throughout 
the years after active service, service connection for a 
right knee disorder cannot be granted on a direct basis.

The Board has considered whether service connection for a 
right knee disorder could be established on a presumptive 
basis.  To establish service connection for arthritis on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  In this 
case, the December 1957 separation physical revealed normal 
lower extremities.  No medical evidence demonstrates that the 
veteran experienced arthritis in his right knee to a 
compensable level within a year after his honorable discharge 
from active duty.  Therefore, service connection for a right 
knee disorder cannot be established on a presumptive basis.

The Board observes that the veteran stated in March 2004 and 
September 2004 that he injured his right knee by falling off 
a pole during active duty.  However, the Board also notes 
that the veteran told a VA examiner in November 2000 that he 
had no injuries or hospitalizations during his military time.  
Due to the inconsistencies in the veteran's statements, the 
Board finds the veteran's statements regarding the etiology 
of his claimed right knee disorder to be less persuasive.

While the veteran may sincerely believe he has a right knee 
disorder as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for a right knee disorder 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


